Citation Nr: 0119957	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  00-12 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to a compensable original disability 
evaluation for a scar of the temple lateral to the left eye.

5.  Entitlement to a compensable original disability 
evaluation for bladder cancer, status post transurethral 
resection of the tumor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
February 1966.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a January 2000 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein service 
connection for a bilateral hearing loss disability, tinnitus, 
and a low back disability were denied.  This rating decision 
also established service connection for a scar of the temple 
lateral to the left eye and postoperative residuals of 
bladder cancer with assignment of noncompensable disability 
evaluations.    

The issues of entitlement to service connection for a 
bilateral hearing loss disability, tinnitus, and a low back 
disability as well as an increased rating for postoperative 
residuals of bladder cancer are addressed below in the REMAND 
following the ORDER. 

 
FINDINGS OF FACT

1.  All of the evidence necessary for the equitable 
disposition of the veteran's claim for an increased rating 
for a scar of the temple lateral to the left eye has been 
developed.

2.  A scar of the left temple lateral to the left eye is 
manifested primarily by a moderate disfigurement.  Limitation 
of function of the body part affected is not shown.  


CONCLUSION OF LAW

The criteria for an original 10 percent evaluation for a scar 
of the temple lateral to the left eye are met.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 2000); 38 C.F.R. pt. 4, §§ 4.118, 
Code 7800 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) on this claim. McQueen v. 
Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefit at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  VCAA § 3(a), at 2097-98 (to be codified at 
38 U.S.C. § 5103A).  VA is under an affirmative duty to 
obtain a claimant's pertinent service records.  The veteran's 
service medical records are associated with the claims 
folder.  Hence, the Board finds that the duty to assist the 
veteran in obtaining service medical records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  VA treatment and examination reports 
have been received.  In addition, VA has a duty to assist the 
veteran in obtaining relevant treatment records referenced by 
the veteran.  With respect to the veteran's claims for an 
increased rating for a scar of the temple lateral to the left 
eye, the evidence does not show that the veteran has 
referenced the existence of any relevant medical evidence 
that has not been associated with the claims folder.  As VA 
has secured all medical records that the veteran has 
identified pertinent to his claim, VA's duty to assist the 
claimant in this regard is satisfied.  See VCAA § 3(a), at 
2097-98 (to be codified at 38 U.S.C. § 5103A).  

The veteran has also been afforded VA examination in 
conjunction with this claim for an increased disability 
rating.  He was afforded a VA scars examination in July 1999.  
Accordingly, those aspects of the "duty to assist" are 
satisfied.  The veteran has been advised of the evidence that 
would be necessary for him to substantiate his claim, by 
means of statement of the case and supplemental statements of 
the case that have been issued during the appellate process.  
See VCAA § 3(a), at 2096-97 (to be codified at 38 U.S.C. 
§ 5103(a)).  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

The veteran established service connection for a scar of the 
temple lateral to the left eye by means of a January 2000 
rating action as the evidence showed that the veteran 
lacerated his head requiring 3 sutures during active service.  
Service medical records show that the sutures were removed 
without complication.  The RO assigned a noncompensable 
disability rating for this scar, effective February 11, 1999, 
the date of claim.  The veteran perfected a timely appeal of 
this action contending, in essence, that his scar disability 
was more severe than rating and that a compensable disability 
rating was warranted.  After a review of the evidence, the 
Board finds that the veteran's contentions are supported by 
the evidence and that a 10 percent disability evaluation, but 
no greater, is warranted for his scar of the temple lateral 
to the left eye.

The severity of a scar disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(2000) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C.A. § 
1155 (West 1991 & Supp. 2000), and utilize separate 
diagnostic codes to identify the various disabilities.  38 
C.F.R. Part 4 (2000).  

Diagnostic Code 7800 contemplates disfiguring scars of the 
head, face or neck. 
Scars that have a complete or exceptionally repugnant 
deformity of one side of the face, or those that exhibit 
marked or repugnant bilateral disfigurement, are evaluated as 
50 percent disabling; those that are severe, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips or auricles, contemplate a 30 percent evaluation.  
Moderate scars that are disfiguring are evaluated as 10 
percent disabling.  Scars that are slight in nature are 
noncompensable under Diagnostic Code 7800.

The results of the veteran's July 1999 rating examination 
reveal that the veteran manifests a scar at the temple 
lateral to the left eye which was "hardly seen because of 
the fact that it [was] entangled with the crease of the 
skin."  The scar manifested no tenderness and no adherence.  
The examiner noted that the texture of the skin was "almost 
normal."  There was no ulceration or breakdown of the skin.  
Similarly, there was no elevation or depression of the scar 
and it was level with the normal skin.  The examiner noted no 
underlying tissue loss and no keloid formation.  The color of 
the scar compared to normal skin was normal.  The examiner 
noted that there was no limitation of function by the scar.  

At a May 2001 hearing before the undersigned Member of the 
Board sitting in Washington, D.C., the veteran stated his 
contention that his scar over the left temple was unsightly.  
He stated that, while the scar was initially hurt and was 
tender, these feelings had gone away and his only present 
problem was that the scar was unsightly.  

Although the evidence does not show that a gross 
disfigurement is present, we find that the evidence of the 
veteran's scar disability shows that it most closely 
approximates a 10 percent evaluation.  38 C.F.R. § 4.7 
(2000).  While the VA examiner noted that the scar was hardly 
seen, the undersigned had an opportunity to observe the scar 
during the veteran's May 2001 hearing.  Based on this 
observation and resolving all reasonable doubt in the 
veteran's favor, the Board finds that the veteran's scar of 
the temple, lateral to the left eye, is moderately 
disfiguring.  Accordingly, a 10 percent disability evaluation 
is warranted under Diagnostic Code 7800.

The Board finds that a greater evaluation is not warranted.  
Although the veteran's scar is moderately disfiguring, there 
is no evidence supporting a severe scar disability, or one 
that produces a marked and unsightly deformity of the 
eyelids, lips or auricles, so that a 30 percent evaluation is 
warranted.  In addition, we do not find any evidence to show 
that the veteran's scar is complete or an exceptionally 
repugnant deformity of one side of the face, or that it 
exhibits marked or repugnant bilateral disfigurement, so that 
a 50 percent evaluation is warranted.  In fact, the examiner 
at his July 1999 VA rating examination specifically found 
that it was not causing any gross disfigurement.  Thus, an 
evaluation greater than 10 percent for a scar disability is 
simply not warranted by the evidence of record.  

The Board notes that under Diagnostic Code 7805, scars may be 
rated on limitation of function of the body part affected.  
In the present case, however, the evidence does not show that 
the scar results in any limitation of function of the body 
part affected.  On the contrary, the May 2001 VA examination 
indicates no limitation of function.  Similarly, the veteran 
indicated at his May 2001 hearing that his only present 
problem with his scar of the left temple lateral to the left 
eye is that it is disfiguring.  

The Board notes that review of the record does not reveal 
that the RO expressly considered referral of this issue to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  This regulation 
provides that, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the above for 
assignment of an extraschedular evaluation commensurate with 
average earning capacity impairment.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 
(1996).   The Court has further held that the Board may 
affirm the RO's conclusion that referral is not required, or 
may reach that conclusion on its own, Bagwell v. Brown, 9 
Vet. App. 337, 339, and that it must address referral under 
38 C.F.R. § 3.321(b)(1) (2000) only where circumstances are 
presented which the Director, Compensation and Pension 
Service, might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question at this time.


ORDER

An increased disability evaluation of 10 percent, but no 
greater, is granted for a scar of the temple lateral to the 
left eye.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA at § 7, subpart (a).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The duty to assist, as mandated by 
the VCAA, requires VA to make "reasonable efforts to obtain 
relevant records (including private records)" that are 
referenced by the veteran.  VCAA at § 3(a) (to be codified as 
amended at 38 U.S.C. § 5103A).  

During a May 2001 hearing before the undersigned Member of 
the Board, the veteran indicated that he had received initial 
treatment for his present back disability at a VA medical 
facility in Pittsburgh, Pennsylvania, three years prior to 
the hearing.  Similarly, the veteran indicated that he had 
been told by a VA doctor, or audiologist, at a VA medical 
facility in 1998 that his present hearing loss disability was 
due to his active duty.  The Board notes that the evidence 
contains VA treatment records dated from December 22, 1998, 
to April 2000; however, records of the aforementioned 
treatment for the veteran's back and hearing loss are not 
presently associated with the claims folder.  The procurement 
of such pertinent medical reports is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id.

As mentioned above, the duty to assist requires that VA 
provide a medical examination when such examination is 
necessary to make a decision on the claim.  VCAA at § 3(a) 
(to be codified as amended at 38 U.S.C. § 5103A).  While the 
veteran was afforded VA spine and audiological examinations 
in July 1999, neither examination report includes an opinion 
as to the etiology of the veteran's claimed  disorders.  The 
Board is of the opinion that new VA examinations would be 
probative in ascertaining the etiology or onset of the 
veteran's present hearing loss disability, tinnitus, and low 
back disabilities.  

With regard to the veteran's claim of entitlement to a 
compensable evaluation for residuals of a bladder tumor, the 
Board notes that the veteran reported for a VA genitourinary 
examination in August 1999.  The examination report indicates 
that the veteran had undergone a transurethral resection of a 
bladder tumor 18 months prior to the examination.  The 
veteran indicated that he had been undergoing subsequent 
surveillance cystoscopies every three months and that his 
last cystoscopy was approximately one month prior to the 
examination.  Apparently, this cystoscopy revealed no 
evidence of recurrent tumor.  While the veteran reported 
regular follow-up for his post operative bladder tumor, 
clinical records of this treatment are not presently 
associated with the claims folder.  As these records are 
potentially probative in ascertaining the severity of his 
residual disability, they should be obtained, if possible.  

Additionally, while the veteran was afforded a VA 
genitourinary examination, the Board is also of the opinion 
that a new VA examination is necessary to adequately rate the 
veteran's present residuals of bladder cancer, status post 
transurethral resection of the tumor.  Residuals of bladder 
cancer are to be rated on residuals such as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 C.F.R. §§ 4.115b, Diagnostic Codes 7528, 7529 (2000).  
While no recurrence of the veteran's tumor is noted, the 
August 1999 examination report does not discuss the veteran's 
symptomatology in light of the relevant rating criteria.  
Accordingly, the Board is of the opinion that a new 
examination is necessary to adequately assess the severity of 
the veteran's residuals of a bladder tumor.  The "duty to 
assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).
 
Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all health care providers 
who have treated the veteran for his 
alleged hearing loss disability, 
tinnitus, and low back disability since 
April 2000.  After securing the necessary 
releases, the RO should obtain these 
records.

The RO should also obtain the names and 
addresses of all health care providers 
who have treated the veteran for his 
service connected residuals of a bladder 
tumor since October 1996.  After securing 
the necessary releases, the RO should 
obtain these records.

In addition, the RO should obtain a 
complete copy of the veteran's medical 
records from the VAMC in Pittsburgh, 
Pennsylvania prior to December 1998.
  
The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.  If any identified 
evidence is not available, the RO should 
notify the appellant as mandated by the 
Veterans Claims Assistance Act of 2000.  

2.  Thereafter, the veteran should be 
afforded a VA examination(s), with an 
appropriate health care provider, to 
ascertain the etiology or date of onset 
of any current hearing loss disability, 
tinnitus, and/or low back disability.  
The RO should insure that efforts to 
notify the veteran of any scheduled VA 
examination(s) are documented within the 
claims folder.  The entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examiner(s) prior to the examination(s).  
The examiner(s) should review the results 
of any testing prior to completion of the 
report(s).  The examiner(s) should 
provide complete rationale for all 
conclusions reached.  

The examiner(s) should provide the 
following information:

a) The examiner(s) should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner(s) should indicate 
whether a bilateral hearing loss 
disability is currently shown or 
otherwise indicated by the medical 
evidence.  If a bilateral hearing 
loss disability is found on 
examination, or otherwise indicated 
in the medical record, the examiner 
should proffer an opinion as to 
whether the disability is "more 
likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's active military 
service.

c)  The examiner(s) should state 
whether tinnitus is currently 
manifested or otherwise indicated by 
the medical evidence.  If so shown 
or indicated, the examiner should 
proffer an opinion as to whether the 
disability is "more likely than 
not" (i.e., the probability is 
greater than 50%); "as least as 
likely as not" (i.e., the 
probability is equal to or greater 
than 50%); or "not as least as 
likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's active military 
service.

d)  The examiner(s) should identity 
any low back disability that is 
currently shown or otherwise 
indicated by the medical evidence.  
For each respiratory disability 
found on examination, or otherwise 
indicated in the medical record, the 
examiner should proffer an opinion 
as to whether the disability is 
"more likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
his active military service, to 
include an inservice fall.  

3.  The veteran should be afforded a VA 
genitourinary examination with an 
appropriate physician to determine the 
nature and extent of his residuals of 
bladder cancer, to include renal 
dysfunction and urinary frequency.  The 
RO should insure that efforts to notify 
the veteran of any scheduled VA 
examination(s) are documented within the 
claims folder.  The entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examiner(s) prior to the examination(s).  
The examiner(s) should review the results 
of any testing prior to completion of the 
report(s).  The examiner(s) should 
provide complete rationale for all 
conclusions reached.  

The examiner should indicate whether 
residual voiding dysfunction or renal 
dysfunction is more predominant.  The RO 
should provide the examiner with the 
criteria set forth in Diagnostic Code 
7528 including the residual voiding and 
renal dysfunction criteria and request 
that the examiner set forth all pertinent 
findings on examination in relationship 
to that Diagnostic Code criteria.

4.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
examination does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  Upon completion of the above, the RO 
should readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
7.  If the decision with respect to the 
claim remains adverse to the veteran, 
either in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claim.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 


